                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

DAVID LEE ET AL.,                            )
                                             )
                      Plaintiffs,            )
                                             )
       v.                                    )       No. 1:16-cv-10904
                                             )
THE NORTHEAST ILLINOIS                       )       Hon. Sharon Johnson Coleman
REGIONAL COMMUTER RAILROAD                   )
CORPORATION ET AL.,                          )
                                             )
                      Defendants.            )

                         MOVANTS’ MOTION FOR LEAVE TO
                      WITHDRAW AS COUNSEL FOR PLAINTIFFS

       The law firm of Otubusin & Associates, P.C.. and its attorney hereby move the Court

for leave to withdraw as counsel for Plaintiffs in the above-styled matter and to have their

names removed from the service list in this matter and be relieved of all further

responsibilities to the Plaintiffs in this matter.

       Irreconcilable differences have arisen between the Plaintiffs and undersigned

counsel necessitating the withdrawal of counsel from this case.

       Counsel has good cause to make this motion, and circumstances have arisen that

prevent him from continuing to represent the Plaintiffs and that permit him to withdraw in

accordance with Rule 1.16 of the Illinois Rule of Professional Conduct.

       Counsel was brought in to the case by Jill M. Willis, Esq. as cooperating counsel

and Counsel has advised the Plaintiffs through Jill M. Willis, Esq. that he will seek leave

to withdraw from this action and they have no objection.

       WHEREFORE, for the reasons set forth in this motion, the Movant, Otubusin &

Associates, P.C. respectively moves that the Court enter an Order permitting Otubusin &
Associates, P.C. and Paul O. Otubusin to withdraw as attorneys for the Plaintiffs in this

cause.

                                               Respectfully submitted,

                                               OTUBUSIN & ASSOCIATES, P.C.



                                               By:      /s/ Paul O. Otubusin
                                                         One of Its Attorneys

Paul O. Otubusin, Esq.
ARDC No: 6205261
OTUBUSIN & ASSOCIATES, P.C.
77 West Washington Street
Suite 1204
Chicago, Illinois 60602
E-mail: drotubusin@otubusinlaw.com
(312) 251-1480
(312) 251-1481 (Fax)
